[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT           FILED
                           ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 OCT 17, 2008
                                  No. 07-15660
                                                               THOMAS K. KAHN
                            ________________________
                                                                   CLERK

                        D. C. Docket No. 06-00015-CV-HL-7

CURTIS WRIGHT, SR.,
WANDA DENISE BOSTON,

                                                    Plaintiffs-Appellants,

                                       versus

CHET POWELL,
State Park Ranger,

                                                    Defendant-Appellee.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Georgia
                          _________________________

                                 (October 17, 2008)

Before BLACK, PRYOR and COX, Circuit Judges.

PER CURIAM:
       After review of the record and oral argument, we affirm the district court’s

grant of summary judgment in favor of defendant-appellee State Park Ranger Chet

Powell in this 42 U.S.C. § 1983 action for the reasons stated in the district court’s

thorough and well-reasoned order dated November 2, 2007.

       The Appellants are the parents of Curtis Wright, Jr., and bring this § 1983

action for the fatal shooting of their son. On appeal, Appellants stress that at the

time Powell encountered their son, Powell suspected Wright of only a

misdemeanor offense. However, as the district court noted, this is just one factor

to evaluate in considering whether the amount of force used was reasonable. More

important in this case are the following undisputed facts: At the time Powell fired

his gun, Wright had repeatedly and actively resisted arrest, failed to be deterred by

pepper spray or Powell’s verbal warnings and drawing of his gun, had hit Powell

with his car while trying to flee, and was attempting to gain control of Powell’s

gun.

       Thus, even when viewed in the light most favorable to Appellants, the

undisputed evidence shows that Powell had probable cause to believe that Wright

posed a threat of serious physical harm to Powell and to others in the vicinity and

that, in light of the circumstances confronting Powell, his use of deadly force was

objectively reasonable. While the fatal shooting of Wright is no doubt

                                          2
unfortunate, we emphasize, as the district court did, that we are loath to second-

guess the decisions of police officers1 such as Powell in this case who are “‘forced

to make split-second judgments–in circumstances that are tense, uncertain, and

rapidly evolving–about the amount of force that is necessary in a particular

situation.’” Long v. Slaton, 508 F.3d 576, 580 (11th Cir. 2007) (quoting Graham

v. Connor, 490 U.S. 386, 397, 109 S. Ct. 1865, 1872 (1989)).

       Appellants also argue the district court abused its discretion in denying their

motion for voluntary dismissal without prejudice. Appellants attempted to dismiss

their claim after the close of discovery, including a discovery extension of six

months, and after Powell had filed his motion for summary judgment. The district

court held a hearing and denied the voluntary dismissal, but allowed Appellants

additional time for discovery and additional time in which to respond to Powell’s

summary judgment. Under these circumstances, we cannot say the district court

abused its discretion in denying the motion for voluntary dismissal without

prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).

       AFFIRMED.


       1
          Powell was employed as a conservation ranger. The Georgia Department of Natural
Resources has a unit of peace officers known as “conservation rangers.” O.C.G.A. § 27-1-16.
“[C]onservation rangers shall have all the powers previously vested in any other law enforcement
officers within the department including . . . [t]o exercise the full authority of peace officers
while in the performance of their duties.” O.C.G.A. § 27-1-20(a)(10).

                                                3